Exhibit 10.1

--------------------------------------------------------------------------------

 
FIFTH MODIFICATION AGREEMENT AND COVENANT WAIVER
 
This Fifth Modification Agreement and Covenant Waiver (this “Agreement”) is made
and effective as of August 29, 2008 (the “Effective Date”), by and between
VINEYARD NATIONAL BANCORP, a California corporation (“Borrower”) and FIRST
TENNESSEE BANK NATIONAL ASSOCIATION (“Lender”).  Unless otherwise set forth
herein, all capitalized terms used herein shall have the meaning given such
terms in the Loan Documents (defined below).


WHEREAS, in connection with a loan from Lender to Borrower in the original
principal amount of $70,000,000.00, with a current outstanding principal loan
balance of $48,300,000.00 (the “Loan”), the Borrower executed and delivered to
Lender that certain Amended and Restated Promissory Note (“Note”) dated March
29, 2007, that certain Loan Agreement (“Loan Agreement”), that certain  Pledge
Agreement together with Addendum to Pledge Agreement (collectively the
“Pledge”), each dated as of March 17, 2006, that certain Modification Agreement
effective as of May 11, 2006 (“First Modification”), that certain Second
Modification Agreement and Covenant Waiver effective as of March 29, 2007
(“Second Modification”), that certain Third Modification Agreement and Covenant
Waiver effective as of March 15, 2008 (“Third Modification”), and that certain
Fourth Modification Agreement and Covenant Waiver effective as of June 30, 2008
(“Fourth Modification”) (this Agreement, the Note, the Loan Agreement, the
Pledge, the First Modification, the Second Modification, the Third Modification,
and Fourth Modification and any other documents executed by Borrower in
connection with the Loan are collectively herein referred to as the “Loan
Documents”);


WHEREAS, Borrower desires to extend the maturity date of the Loan through
October 28, 2008;


WHEREAS, Borrower has requested that Lender extend the Waivers (as defined in
the Fourth Modification) through and including October 28, 2008 (the “Existing
Waivers”);


WHEREAS, Borrower has requested that Lender grant an additional waiver of the
Loan Agreement as more particularly set forth on Exhibit A attached hereto and
incorporated herein by reference (the “Additional Waiver”; the Existing Waivers
and Additional Waiver are collectively referred to as the “Waivers”);


WHEREAS, subject to the terms and conditions contained herein, Lender is willing
to (i) extend the Maturity Date of the Loan and (ii) grant and extend the
Waivers.


NOW, THEREFORE, FOR MUTUAL CONSIDERATIONS, the receipt and sufficiency of which
is hereby acknowledged, the undersigned Borrower and Lender do hereby modify the
Loan Documents as follows:


1) Capitalized Terms.  Any capitalized term used but not defined herein shall
have the meaning ascribed to it in the Loan Documents.  All references to the
“Loan Documents” in the Loan Agreement and any of the other Loan Documents shall
include, without limitation, this Agreement and all other such Loan Documents,
as modified by this Agreement.
 

--------------------------------------------------------------------------------


 
2) Extension of Maturity Date; Waiver. Subject to Borrower’s compliance with all
representations, warranties, covenants and agreements contained in this
Agreement and all the other Loan Documents as modified hereby:
 
(a) Maturity Date.  The “Maturity Date” set forth in the Loan Agreement and
elsewhere in the Loan Documents is hereby modified to mean October 28, 2008 (the
“New Maturity Date”).
 
(b) Waivers.  Lender hereby extends the Waivers for a period through and
including the New Maturity Date.
 
3) Modification of the Note.  The Note and, where applicable, the other Loan
Documents are hereby modified as follows:
 
a. Interest Rate.  From and after August 29, 2008 through and including the New
Maturity Date, interest shall accrue on the outstanding principal balance of the
Note at a fixed annual rate equal to the LIBOR Rate, as hereinafter defined,
plus three hundred fifty (350) basis points (LIBOR Rate + 3.50%). As used
herein, the term "LIBOR Rate" refers to the sixty (60) day London Interbank
Offered Rate, as determined by Lender in its sole (but reasonable)
discretion.  The LIBOR Rate shall be determined by Lender as of August 29, 2008
(or, if such date is not a business day, then on the next preceding business
day).  Interest shall be calculated on the basis of a 360 day year and the
actual number of calendar days elapsed.  Notwithstanding anything else in this
instrument to the contrary, in no event shall the maximum rate of interest
payable in respect to the indebtedness evidenced hereby exceed the maximum rate
of interest allowed to be charged by applicable law.
 
b. Payment Schedule.  Said principal and accrued interest thereon shall be due
and payable as hereinafter set forth:
 
On the New Maturity Date the entire outstanding principal balance of the Loan,
any accrued and unpaid interest thereon, and all incurred fees shall be due and
payable without demand.
 
c. No New Advances.  Borrower may not reborrow any sums repaid under the Loan,
and Lender has no obligation to advance any new loan proceeds under the Loan.
 
4) Conditions of Extension of Maturity Date; Waiver. Lender’s agreement to
extend the Maturity Date and Waivers is conditioned upon and subject to the
timely satisfaction by Borrower of each of the following conditions
(collectively the “Conditions of Modification”):
 
a. Correctness and Warranties.  Except as expressly modified or waived herein,
all representations and warranties made by Borrower to Lender under this
Agreement and the other Loan Documents (including without limitation all of
Borrower’s representations and warranties set forth in Sections 3.5 and 3.9 of
the Loan Agreement) are and shall remain true and correct through and including
the New Maturity Date and payment in full of the Loan.
 
2

--------------------------------------------------------------------------------


 
b. No Defaults Hereunder.  Borrower shall not breach any promise or covenant
contained in this Agreement and shall not be in default under any provision of
this Agreement or the other Loan Documents(except with respect to the Waivers,
as waived hereby).
 
5) Termination Events.  Each of the following shall constitute a Termination
Event and an Event of Default under this Agreement and all other Loan Documents
without any further cure or grace period, notwithstanding anything to the
contrary in the Loan Documents (each, a “Termination Event”):
 
a. Conditions of Modification; Compliance.  If Borrower shall fail to comply in
a timely manner with any of the Conditions of Modificationset forth above.
 
b. Bankruptcy. If Borrower shall become a debtor in bankruptcy by means of
either a voluntary or involuntary petition.
 
c. Receivership; Insolvency.  If any kind of receivership or insolvency
proceeding is commenced by or against Borrower.
 
6) New Maturity Date; Acceleration of Loan.  Borrower agrees that the Loan
automatically, and without notice, shall be immediately all due and payable in
full upon the earlier of:
 
a. New Maturity Date; or
 
b. The occurrence of any Termination Event, as defined above.
 
The entire amount of the Loan, including all accrued and unpaid interest, shall
be immediately due and payable upon the earlier to occur of the New Maturity
Date or the occurrence of any Termination Event,and Lendershall be entitled
immediately to exercise all of its rights and remedies under the Loan Documents,
all without further notice to Borrower.
 
7) Representations, Warranties and Covenants.  As an inducement to Lenderto
enter into this Agreement, Borrower makes the following representations,
warranties and covenants:
 
a. Enforceability.  The Loan, this Agreement, and all the other Loan Documents
are fully enforceable, and the Loan is not subject to any defense or
counterclaim or any claim of setoff or recoupment by Borrower.
 
b. Representation by Counsel. Borrower has been represented by, or advised to
consult with, counsel in connection with the negotiation and execution of this
Agreement; this Agreement represents an arms-length transaction; and Borrower
has acted in good faith in the making of this Agreement.
 
c. Consents. The execution and performance of this Agreement by Borrower does
not and will not violate any agreement to which Borrower is a party, and the
execution and performance of this Agreement by Borrower does not require the
consent of any third party, or if the consent of a third party is required, such
consent has been previously obtained by Borrower.
 
3

--------------------------------------------------------------------------------


 
d. Saleof Assets.  Through and including the New Maturity Date, Borrower will
not dispose of any of its property outside the ordinary course of business or as
otherwiseprovided for in this Agreement.
 
e. New Debt.  Through and including the New Maturity Date,Borrower will not
incur any additional debt except for unsecured trade debt incurred in the
ordinary course of business without the prior written consent of Lender in its
sole and absolute discretion.
 
f. Impairment.  Borrower will take no action which would impair its ability to
perform its obligations hereunder or to satisfy any of the Conditions of
Modification.
 
g. Extension Fee.  Promptly after with Borrower’s execution hereof, Borrower
shall pay Lender’s attorneys fees in connection herewith.
 
8) Further Assurances.  At any time and from time to time after the date of
thisAgreement, at the request of Lender, Borrower shall, without further
consideration, and at Borrower’s sole expense, execute and deliver such
documents and instruments, and take such actions, as Lendermay deem necessary
(a) to perfect any of Lender’s security interests or liens granted in any of the
Loan Documents, and/or (b) to carry out the purposes and intentions of this
Agreement and the Loan Documents.
 
9) Effectiveness of the Loan.  This Agreement shall not constitute a novation of
any of the other Loan Documents, and all the Loan Documents shall survive the
execution of this Agreement and remain in full force and effect subject only to
the Waivers as set forth herein and to any express modifications thereto as
herein provided.  The lien and security interest on the Collateral granted
pursuant to the Pledge is hereby extended, and the lien and security interest on
the Collateral shall continue to secure the remaining amounts outstanding in
respect of all indebtedness that may be due and owing pursuant to the terms of
the Loan Documents, including without limitation principal and interest on all
amounts loaned pursuant to the Note. There are no oral representations or
assurances from Lenderto Borrower which survive the execution of this Agreement.
 
10) Release and Waiver.  Borrower hereby acknowledges and stipulates that it has
no claims or causes of action of any kind whatsoever against Lender.  Borrower
represents that it is entering into this Agreement freely, and with the advice
of counsel as to its legal alternatives.  Borrower hereby releases Lenderfrom
any and all claims, causes of action, demands and liabilities of any kind
whatsoever whether direct or indirect, fixed or contingent, liquidated or
unliquidated, disputed or undisputed, known or unknown, which Borrower has or
may acquire in the future relating in any way to any event, circumstance, action
or failure to act to the date of this Agreement.  The release by Borrower
herein, together with the other terms and provisions of this Agreement, is
executed by Borrower advisedly and without coercion or duress from Lender,
Borrower having determined that the execution of this Agreement, and all its
terms and provisions are in Borrower’s economic best interest.
 
4

--------------------------------------------------------------------------------


 
11) No Obligation to Extend; No Waiver.  Borrower acknowledges and agrees that
Lenderis not obligated and does not agree to any additional extensions of the
New Maturity Date or any further Waivers except as expressly set forth
herein.  Except as expressly provided herein as to the New Maturity Date and the
Waivers, (i) this Agreement shall not constitute a waiver by Lender of any
defaults under the Loan Documents, (ii) Lender reserves all of its rights and
remedies under the other Loan Documents, and (iii) all of the Loan Documents are
in all respects confirmed, ratified and approved and are in full force and
affect as of the date hereof.  No action or course of dealing on the part of
Lender, its officers, employees, consultants, or agents, nor any failure or
delay by Lender with respect to exercising any right, power or privilege of
Lender under the Loan Documents or this Agreement, shall operate as a waiver
thereof, except to the extent expressly provided herein.
 
12) Costs and Expenses.  Borrower agrees to pay on demand all out-of-pocket
costs and expenses of Lender, including the fees and out-of-pocket expenses of
counsel for Lender, in connection with the administration, enforcement, or
protection of Lender’s rights under this Agreement and/or the Note and other
Loan Documents.
 
13) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.
 
14) Amendments.  This Agreement cannot be amended, rescinded, supplemented or
modified except in writings signed by the parties hereto.
 
15) Entire Agreement.  This Agreement contains the entire agreement of the
parties and supersedes any other discussions or agreements relating to the
subject of this Agreement.
 
16) Time of the Essence.                                                      
TIME IS OF THE ESSENCE OF THIS AGREEMENT.
 
17) Counterpart Signature Pages.  This Agreement may be executed in one or more
counterparts and may be delivered by facsimile or electronic mail, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
 
[Signatures on Following Page]
 
5

--------------------------------------------------------------------------------


 
COUNTER PART SIGNATURE PAGE TO
FIFTH MODIFICATION AGREEMENT AND COVENANT WAIVER


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


BORROWER:


VINEYARD NATIONAL BANCORP,
a Californiacorporation


By: /s/ James G. LeSieur III


Name:  James G. LeSieur
III                                                                


Title:  Chief Executive Officer &
President                                                              


STATE OF CALIFORNIA
COUNTY OF RIVERSIDE


Before me, Donna Johns, Notary Public of the state and county aforesaid,
personally appeared James G. LeSieur III, with whom I am personally acquainted
(or proved to me on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself to be Chief Executive Officer & President (or other officer
authorized to execute the instrument) of VINEYARD NATIONAL BANCORP, a California
corporation, the within named bargainor, and that he as such Chief Executive
Officer & President, executed the foregoing instrument for the purpose therein
contained, by signing the name of the corporation by himself as Chief Executive
Officer & President.


WITNESS MY HAND, at office, this 29th day of August, 2008.




/s/ Donna Johns_______________
Notary Public


My Commission Expires:


June 23, 2011________________
 
6

--------------------------------------------------------------------------------



COUNTER PART SIGNATURE PAGE TO
FIFTH MODIFICATION AGREEMENT AND COVENANT WAIVER


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




LENDER:


FIRST TENNESSEE BANK NATIONALASSOCIATION, a national banking association


By: /s/ David S. Work                                                     
Name:  David S.
Work                                                               


Title: Executive Vice
President                                                           


STATE OF TENNESSEE
COUNTY OF SHELBY


Before me, Carly Wilson, Notary Public of the state and county aforesaid,
personally appeared David S. Work, with whom I am personally acquainted (or
proved to me on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself to be Executive Vice President  (or other officer
authorized to execute the instrument) of First Tennessee Bank National
Association, a national banking association, the within named bargainor, and
that he as such Executive Vice President, executed the foregoing instrument for
the purpose therein contained, by signing the name of the national banking
association by himself as Executive Vice President.


WITNESS MY HAND, at office, this 29th day of August, 2008.




/s/ Carly Wilson____________
Notary Public


My Commission Expires:


February 23, 2011______
 
 
7

--------------------------------------------------------------------------------


 
EXHIBIT A
 
ADDITIONAL WAIVER
 
 
Borrower has disclosed to and has requested from Lender the Additional Waiver as
a result of Borrower’s noncompliance with Section 3.5 (Litigation) of the Loan
Agreement due to the issuance of a Consent Order on July 22, 2008 by the
Comptroller of the Currency of the United States of America and Borrower’s
agreement to a Stipulation and Consent to the Issuance of the Consent Order.






 

--------------------------------------------------------------------------------

